COURT OF CRIMINAL APPEALS
                MANDATE RECEIPT ACKNOWLEDGEMENT



Monday, January 05, 2015
Case Number WR-82,070-01
APLAND, DUSTIN MICHAEL
COA No. Tr. Ct. No. 42,377-B-H-l
Gregg County, 124th District Court

Pursuant to Rule 51.2(a)(1) T.R.A.P, I,Q
hereby acknowledge receipt of the mandate of the Court of Criminal
Appeals on            / -9-i s"      in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT

                                                        RECEIVED IN
ATTN: ABEL ACOSTA                                  COURT OF oHtmm
                                                                         :'°ms
                                                            i§MI§

                                                                    rtftfTif.1"